Name: Commission Regulation ( EEC ) No 3791/91 of 20 December 1991 on the supply of various consignments of white sugar as food aid
 Type: Regulation
 Subject Matter: America;  cooperation policy;  Africa;  beverages and sugar
 Date Published: nan

 24. 12. 91 Official Journal of the European Communities No L 356/73 COMMISSION REGULATION (EEC) No 3791/91 of 20 December 1991 on the supply of various consignments of white sugar as food aid Whereas, notably for logistical reasons, certain supplies were not awarded within the first and second deadlines for submission of tenders ; whereas, in order to avoid republication of the notice of invitation to tender, a third deadline for submission of tenders should be opened, HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3972/86 of 22 December 1986 on food-aid policy and food-aid management ('), as last amended by Regulation (EEC) No 1930/90 (2), and in particular Article 6 (l)(c) thereof, Whereas Council Regulation (EEC) No 1420/87 of 21 May 1987 laying down implementing rules for Regulation (EEC) No 3972/86 on food-aid policy and food-aid man ­ agement (3) lays down the list of countries and organ ­ izations eligible for food-aid operations and specifies the general criteria on the transport of food aid beyond the fob stage ; Whereas following the taking of a number of decisions on the allocation of food aid the Commission has allocated to certain countries and beneficiary organizations 252 tonnes of sugar ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 2200/87 of 8 July 1987 laying down general rules for the mobilization in the Community of products to be supplied as Community food aid (4), as amended by Regulation (EEC) No 790/91 Q ; whereas it is necessary to specify the time limits and conditions of supply and the procedure to be followed to determine the resultant costs ; Article 1 White sugar shall be mobilized in the Community, as Community food aid for supply to the recipients listed in the Annexes, in accordance with Regulation (EEC) No 2200/87 and under the conditions set out in the Annexes. Supplies shall be awarded by the tendering procedure . The successful tenderer is deemed to have noted and accepted all the general and specific conditions appli ­ cable. Any other condition or reservation included in his tender is deemed unwritten . Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 December 1991 . For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 370, 30. 12. 1986, p. 1 . 0 OJ No L 174, 7. 7. 1990, p. 6. (3) OJ No L 136, 26. 5. 1987, p. 1 . 0 OJ No L 204, 25. 7. 1987, p. 1 . 0 OJ No L 81 , 28. 3 . 1991 , p. 108 . No L 356/74 Official Journal of the European Communities 24. 12. 91 ANNEX I LOT A 1 . Operation Nos ('): 960  966/91 2. Programme : 1991 3. Recipient (') : Euronaid, Rhijngeesterstraatweg 40, Postbus 77, NL-2340 AB Oegstgeest 4. Representative of the recipient (2) : see OJ No C 103, 16. 4. 1987 5. Place or country of destination : see Annex II 6. Product to be mobilized : white sugar 7. Characteristics and quality of the goods (3) : see OJ No C 1 14, 29. 4. 1991 , p. 1 , (under V.A.1 .) 8 . Total quantity : 252 tonnes 9. Number of lots : One 10. Packaging and marking (4) (8) ( l0) : see OJ No C 114, 29. 4. 1991 , p. 1 (under VA2 and VA3). Markings in Portuguese, Spanish Supplementary markings on the packaging : see Annex II 1 1 . Method of mobilization Q : sugar produced in the Community as defined at (a) and (b) in the sixth subparagraph of Article 24 ( la) of Council Regulation (EEC) No 1785/81 (OJ No L 1 77, 1.7. 1981 , p. 4) 1 2. Stage of supply : free at port of shipment 1 3. Port of shipment :  14. Port of landing specified by the recipient :  1 5. Port of landing :  1 6. Address of the warehouse and, if appropriate, port of landing :  17. Period for making the goods available at the port of shipment : 20. 1 - 20. 2. 1992 18. Deadline for the supply :  19. Procedure for determining the costs of supply : invitation to tender 20. In the case of an invitation to tender, date of expiry of the period allowed for submission of tenders : 7. 1 . 1992 at 12 noon 21 . A. In die case of a second invitation to tender : (a) deadline for the submission of tenders : 21 . 1 . 1992 at 12 noon (b) period for making the goods available at the port of shipment : 3. 2. - 3 . 3. 1 992 (c) deadline for the supply :  B. In the case of a third invitation to tender : (a) deadline for the submission of tenders : 4. 2. 1992 at 12 noon (b) period for making the goods available at the port of shipment : 17. 2. - 17. 3 . 1992 (c) deadline for the supply :  22. Amount of the tendering security : ECU 1 5 per tonne 23. Amount of the delivery security : 1 0 % of the amount of the tender in ecus 24. Address for submission of tenders : Is) Bureau de l'aide alimentaire, a 1 attention de Monsieur N. Arend, Batiment Loi 120, bureau 7/46, 200, rue de la Loi, B-1049 Bruxelles ; telex 22037 AGREC B or 25670 AGREC B 25. Refund payable on request by the successful tenderer (6) : periodic refund applicable to white sugar on 5. 12. 1991 , fixed by Commission Regulation (EEC) No 3526/91 (OJ No L 334, 5 . 12. 1991 , p. 33) 24. 12. 91 Official Journal of the European Communities No L 356/75 Notes : (') The operation number is to be quoted in all correspondence. (*) Commisson delegate to be contacted by the successful tenderer : see list published in OJ No C 114, 29 . 4. 1991 , p. 33. (3) The successful tenderer shall deliver to the beneficiary a certificate from an official entity certifying that for the product to be delivered the standards applicable, relative to nuclear radiation, in the Member State concerned, have not been exceeded. The radioactivity certificate must indicate the caesium- 134 and - 137 levels. The successful tenderer shall supply to the beneficiary or its representative, on delivery, the following documents :  phytosanitary certificate,  certificate of origin. (4) Since the goods may be rebagged, the successful tenderer must provide 2 % of empty bags of the same quality as those containing the goods, with the marking followed by a capital 'R\ (*) In order not to overload the telex, tenderers are requested to provide, before the date and time laid down in point 20 of these Annexes, evidence that the tendering security referred to in Article 7 (4) (a) of Regu ­ lation (EEC) No 2200/87 has been lodged, preferably :  either by porter at the office referred to in point 24 of these Annexes,  or by telecopier on one of the following numbers in Brussels : 235 01 32, 236 10 97, 235 01 30, 236 20 05, 236 33 04. (6) Commission Regulation (EEC) No 2330/87 (OJ No L 210, 1 . 8 . 1987) is applicable as regards the export refund and, where appropriate, the monetary and accession compensatory amounts, the representative rate and the monetary coefficient. The date referred to in Article 2 of the abovementioned Regulation is that referred to in point 25 of these Annexes. 0 The rule provided at the second indent of Article 18 (2) (a) of Regulation (EEC) No 2103/77 is binding for determination of the sugar category. (8) The successful tenderer has to submit to the recipent's agent complete packing list of each container, specifying number of bags belonging to each shipping number as specified in the invitation to tender. The successful tenderer has to seal each container with a numbered loctainer, number of which to be provided to the beneficiary's forwarded. Shipment top take place in 20-foot containers, condition FCL/LCL. The supplier shall be responsible for the cost of making the containers available in the stack position at the container terminal at the port of shipment. The recipient shall be responsible for all subsequent loading costs, including the cost of moving the containers from the container terminal . The provisions of Article 13 (2), second paragraph, of Regulation (EEC) No 2200/87 shall not apply. (*) The successful tenderer shall contact the recipient as soon as possible to establish which consignment documents are required and how they are to be distributed. (,0) The supplier should send a duplicate of the original invoice to : M. De Keyzer and Schiitz BV, Postbus 1438, Blaak 16, NL-3000 BK Rotterdam. No L 356/76 Official Journal of the European Communities 24. 12. 91 ANEXO II  BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II  ANEXO II DesignaciÃ ³n de la partida Parti Bezeichnung der Partie Ã §Ã ±Ã Ã ±Ã ºÃ Ã ·Ã Ã ¹Ã Ã ¼Ã Ã  Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  Lot DÃ ©signation de la partie Designazione della partita Aanduiding van de partij DesignaÃ §Ã £o do lote Cantidad total de la partida (en toneladas) TotalmÃ ¦ngde (tons) Gesamtmenge der Partie (in Tonnen) Ã £Ã Ã ½Ã ¿Ã »Ã ¹Ã ºÃ ® ÃÃ ¿Ã Ã Ã Ã ·Ã Ã ± Ã Ã ·Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã ±Ã  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Total quantity (in tonnes) QuantitÃ © totale de la partie (en tonnes) QuantitÃ totale della partita (in tonnellate) Totale hoeveelheid van de partij (in ton) Quantidade total (em toneladas) Cantidades parciales (en toneladas) DelmÃ ¦ngde (tons) Teilmengen (in Tonnen) Ã Ã µÃ Ã ¹Ã ºÃ ­Ã  ÃÃ ¿Ã Ã Ã Ã ·Ã Ã µÃ  (Ã Ã µ Ã Ã Ã ½Ã ¿Ã Ã ) Partial quantities (in tonnes) QuantitÃ ©s partielles (en tonnes) Quantitativi parziali (in tonnellate) Deelhoeveelheden (in ton) Quantidades parciais (em toneladas) AcciÃ ³n n ° Aktion nr. MaÃ nahme Nr. Ã Ã Ã ¬Ã Ã · Ã ±Ã Ã ¹Ã ¸. Operation No Action n0 Azione n. Maatregel nr. AcÃ §Ã £o n? Inscripciones complementarias sobre el embalaje Yderligere pÃ ¥skrifter ErgÃ ¤nzende Aufschriften auf der Verpackung Ã £Ã Ã ¼ÃÃ »Ã ·Ã Ã Ã ¼Ã ±Ã Ã ¹Ã ºÃ ­Ã  Ã µÃ ½Ã ´Ã µÃ ¯Ã ¾Ã µÃ ¹Ã  Ã Ã Ã · Ã Ã Ã Ã ºÃ µÃ Ã ±Ã Ã ¯Ã ± Supplementary markings on the packaging Inscriptions complÃ ©mentaires sur l'emballage Iscrizioni supplementari sull'imballaggio Bijkomende vermeldingen op de verpakking InscriÃ §Ã µes complementares na embalagem A 252 18 960/91 PerÃ º / Prosalus / 915554 / Arequipa vÃ ­a Matarani / DistribuciÃ ³n gratuita 18 961 /91 PerÃ º / Prosalus / 915555 / Chapoyas vÃ ­a Callao / DistribuciÃ ³n gratuita 54 962/91 PerÃ º / Prosalus / 915556 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita 36 963/91 PerÃ º / Prosalus / 915557 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita 18 964/91 PerÃ º / Prosalus / 915558 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita 18 965/91 PerÃ º / Prosalus / 915559 / Lima vÃ ­a Callao / DistribuciÃ ³n gratuita 90 966/91 MoÃ §ambique / Caritas Alemana / 910429 / Maputo / DistribuiÃ §Ã £o gratuita